DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
It is noted by the examiner that the character references incorporated in the claims do not affect the scope of the claim (see MPEP 608.01(m)) and that the claims are being examined without interpretation of the character references in parentheses. 
Drawings
The drawings are objected to because In Figure 3, reference character "10" should be "9" for a handle consistently with other Figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blade and the lower piece are connected and fixed by threads (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 12, “and the upper piece” should read “on the upper piece”.
The examiner recommends rephrasing the limitation in claim 2 “wherein the blade is located outside the lower piece” as “wherein the blade is located on the outer side of the lower piece” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the top of both ends of the opening of the upper piece and the top of both ends of the opening of the lower piece” in lines 2-3. There is insufficient antecedent basis for “the top of both ends of the opening” in the claim. For examining purposes, “the top of both ends” and “the opening” have been interpreted as “a top of both ends of an opening of the upper piece and a top of both ends of an opening of the lower piece” and were understood to be the structures annotated by the examiner in Figure 4 below. 

    PNG
    media_image1.png
    286
    512
    media_image1.png
    Greyscale

	Claim 1 also recites the limitations “the middle part of the upper piece” and “the middle part of the lower piece” in line 10. The limitations have insufficient antecedent basis in the claim. For examining purposes, the limitations were construed as “a middle piece of the upper piece” and “a middle part of the lower piece”.
Dependent claims 2-9 are rejected under 112(b) as they contain all the deficiencies of claim 1 from which they depend.
	Claim 3 recites the limitation “wherein the width of the blade increases linearly from the rotating joint between the upper piece and the lower piece to the other end”. It is unclear what “the other end” is referring to. For examining purposes, “the other end” has been understood as “an opposite end of the of the lower piece”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a wrench” in claim 6 is used by the claim to mean “a tab that is pushed to separate parts 5 and 6 (refer to [0044]),” while the accepted meaning is “"a twisting or distortion, as of meaning" or "a tool for gripping and turning or twisting the head of a bolt, a nut, a pipe, or the like, commonly consisting of a bar of metal with fixed or adjustable jaws." according to Dictionary.com.” The term is indefinite because the specification does not clearly redefine the term. The term “wrench” is used out of context which renders the scope of the claim unclear. For examining purposes, “a wrench” was construed as “a tab”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Passafaro (US2009/0301514) in view of Kirby (US3106216).
Regarding claim 1 (as best understood), Passafaro teaches a dental floss stick (20, Figure 3), comprising an upper piece (23, Figure 3) and a lower piece (25+26, Figure 3), wherein both the upper piece (23) and the lower piece (25+26) are U-shaped (see Figure 3); a top of both ends of the opening of the upper piece (23) and the top of both ends of the opening of the lower piece (25) (Circled in annotated Fig. 4 below) are rotatably connected ([0031] lines 5-11; “ a clamping part 24 has similar arms at its front end, each of which is connected to the arms 23…via a swivel joint”, indicating rotation of the connection between the two pieces); 
the upper part of both ends of the opening of the upper piece (23) is provided with a bulge (26), and the upper part of both ends of the opening of the lower piece (25+26) is provided with a groove corresponding to the bulge (26) (see annotated Figure 4 below); 
a middle part of the upper piece (23) is provided with a female buckle (28), and a middle part of the lower piece (25+26) is provided with a male buckle (27) matching the female buckle (see figure 4 and [0032] “a locking lug. 27, which locks with a recess 28”); 
the upper part of both ends of the opening of the upper piece (23) is provided with a dental floss (S) (see Figure 9); 
the middle part of the upper piece (23) is provided with a handle (22, Figure 4).  

    PNG
    media_image2.png
    350
    370
    media_image2.png
    Greyscale

However, Passafaro is silent to the dental floss (S) is wound on the upper piece (23). 
Javier teaches a dental device in the same field of endeavor of dental flossers for holding threaded floss (Javier, page 1 para 1-2). Javier teaches the device has floss thread that is wound around the fork arms of the floss holder (see figures) so that the friction is provided to maintain tension during flossing (Page 1 para 7) because more winding increases the tensile strength of the floss (page 2 para 11). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the floss thread of Passafaro to be wound around the arms of the floss holder as taught by Javier because doing so will strengthen the floss during use due to increased tensile forces resulting from spiraling the thread.  
Modified Passafaro in view of Javier teaches the winding place of the dental floss (S) on the upper piece (23) is located on the upper side of the bulge (26) (see annotated Figure 9 below); 


    PNG
    media_image3.png
    1127
    870
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    254
    588
    media_image4.png
    Greyscale

Modified Passafaro is silent to the upper part of either end of the opening of the lower piece (25) is provided with a blade; the blade is located at the groove, and the blade has the function of cutting the dental floss. 
Kirby teaches a dental flossing device in the same field of endeavor of tooth cleaning devices for cleaning spaces between teeth (Kirby, Col. 1 lines 7-10). Kirby teaches a cutter (22, Fig. 4) located on an arm of the flossing device (see Figure 4 of Kirby) for severing a strand of floss, in which it can be retained in the tongue-shaped cutter until another strand is pulled out for use (Kirby, Col. 3 lines 47-55).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the lower piece to have a blade for cutting a portion of floss thread because it will allow easy disposal and replacement of the floss within the device to improve convenience since it will involve simply severing floss with the cutting edge of the blade in between uses.
It would also have been obvious to one having ordinary skill in the art to select a location for the blade to be at the groove because it is a reasonable placement for severing the floss thread since it will be conveniently proximate to the ends of the floss thread strand. The location of the blade being at the groove would yield the same predictable result (i.e. cutting the floss for disposal and replacement). Further, the applicant does not indicate that the placement of the apertures is of any criticality. The location of the apertures would be a rearrangement of parts that does not affect the function and would be an obvious matter of design choice. In re Kuhle, 526 F.2d553, 188 USPQ 7 (CCPA 1975).
Regarding claim 2 (as best understood), Passafaro in view of Kirby teaches the dental floss stick according to claim 1 (see rejection above), wherein the blade is located on the outer side of the lower piece. Passafaro in view of Kirby teaches the blade is located at the groove area of the lower piece so that it is close to the clamping portion. 
Regarding claim 6 (as best understood), Passafaro in view of Kirby teaches the dental floss stick according to claim 1 (see rejection above). Passafaro further teaches wherein the middle part of the lower piece (25) is provided with a tab (See annotated Figure 3 below). Passafaro teaches tab [wrench] structure circled in the figure below will be pushed to separate parts 27 and 28. 

    PNG
    media_image5.png
    390
    338
    media_image5.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Passafaro (US2009/0301514) in view of Kirby (US3106216) and further in view of Whittington (U.S. Patent No. 3,748,735).
Regarding claim 3 (as best understood), Passafaro in view of Kirby, teaches the dental floss stick according to claim 2 (see rejection above), but does not explicitly teach the width of the blade increases linearly from the rotating joint between the upper piece (23) and the lower piece (25) to an opposite end of the lower piece.  
	Whittington teaches a blade in the analogous art of cutting surfaces for severing hair effectively. Whittington teaches a device equipped with a blade (26, Figure 4) that is obliquely angled and widens linearly from one end to the other. Whittington teaches that the structure of the blade creates a transverse path of movement due to the oblique angle (Col. 1 lines 20-21) so the cutting blade becomes capable of more satisfactorily cleaving the hairs with minimum confusion and effort (Col. 1 lines 26-28). Furthermore, Whittington teaches that that increases the life of the blade due to its ability to slice off the hair instead of pulling it (Col. 3 lines 11-13).
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the blade of Passafaro in view of Kirby to have a linearly increasing structure from one end to the other to produce an oblique angled edge, as taught by Whittington, because it would cause the floss (similar to hair) to be easily sliced with minimum effort and struggle, resulting in more efficient cutting and expanding the life of the blade. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Passafaro (US2009/0301514) in view of Kirby (US3106216) and further in view of Krayl (U.S. Patent No. 3,747,212).
Regarding claim 4 (as best understood), Passafaro in view of Kirby teaches the dental floss stick according to claim 1 (see rejection above), but is silent to wherein the blade and the lower piece (25) are connected and fixed by threads.  
	Krayl teaches a blade in the analogous art of cutting surfaces for severing hair effectively (Krayl, abstract). Krayl teaches a device for cutting hair strands that includes a blade. The blade is connected to the rest of the device using a screw for securing and fixing the two structures together (Col. 5 lines 3-7).
	It would have been obvious for one having ordinary skill in the art to modify the blade of Passafaro in view of Kirby to be threadedly screwed onto the lower piece, as taught by Krayl, because screwing the two structures together will ensure they are fixedly coupled and secure. Since the blade extends on an outer side, there is not enough support or surrounding structures that fix it in place, so it would be ideal to screw it to the device to ensure it will not snap off while cutting the floss strand.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Passafaro (US2009/0301514) in view of Kirby (US3106216) and further in view of Porteous (US 2012/0216826A1).
Regarding claim 5, Passafaro in view of Kirby teaches dental floss stick according to claim 1 (see rejection above), but is silent to wherein the material of the blade is carbon steel.  
	Porteous teaches a cord dispenser in the analogous art of holders for dental flossing thread (Porteous, [0044] lines 17-21). Porteous teaches the dispensing device has a cutting edge 62 for cutting the thread. It also teaches that the cutting edge can be made of carbon steel because it is a common material for fabricating knives and scalpels (Porteous, [0040] lines 9-11).
	It would have been obvious for one having ordinary skill in the art before the effective filing date to select carbon steel as a material for the blade of Passafaro in view of Kirby, as taught by Porteous because it is a typical material known in the art to be used for cutting edges and scalpels and is known to be non-corrosive. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Passafaro (US2009/0301514) in view of Kirby (US3106216) and further in view of Kollar et al. (US2014/0326274).
Regarding claim 7, Passafaro in view of Kirby teaches dental floss stick according to claim 1 (see rejection above), but is silent to wherein the material of the dental floss (7) is high molecular weight polyethylene fiber.  
Kollar et al. teaches a dental flosser in the same field of endeavor of flossing devices for cleaning interdental spaces (Kollar, abstract). Kollar teaches a floss thread (20, Figure 1) can be made from ultra-high molecular weight polyethylene fibers or UHMWPE for its strength and resistance to stretching, shredding and breaking (Kollar, [0077] lines 3-4). 
It would have been obvious for one having ordinary skill in the art to select ultra-high molecular weight polyethylene as a material for the floss thread of Passafaro in view of Kirby, as taught by Kollar, because it has material properties that make it resistant to failure from stretching strong enough to fulfil its function (i.e. clean between adjacent teeth without breaking). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Passafaro (US2009/0301514) in view of Kirby (US3106216) and further in view of To (US2019/0209277).
Regarding claims 8-9, Passafaro in view of Kirby teaches dental floss stick according to claim 1 (see rejection above), but is silent to wherein the material of the upper piece is food-grade plastic and wherein the material of the lower piece is food-grade plastic.  
	To teaches a dental cleaning tool in the same field of endeavor of dental flossers for cleaning between two teeth (To, abstract). To teaches the dental cleaning tool (100) includes a floss thread (142, Figure 1). To mentions that the entire dental cleaning tool (100) except for the floss strands 142, can be made from acceptable food grade plastic ([0030] lines 11-13).
	It would have been obvious for one having ordinary skill in the art before the effective filing date to select food-grade plastic as a material for the upper and lower pieces of Passafaro in view of Kirby’s device, as taught by To, because it is a suitable material for dental flossers, safe for using in an oral cavity and sturdy enough to hold up to back-and-forth movements during flossing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772